Citation Nr: 1634034	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-32 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

At the Veterans request, VA scheduled the Veteran to testify at a videoconference hearing before a Veterans Law Judge.  The RO sent him a letter with information about the date, time and location of the hearing, but the Veteran did not appear to testify on the scheduled date.  Because he failed to appear for the hearing, and has not provided good cause for doing so, the Board treats his request for a hearing as withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After he filed the pending claim for service connection for a back injury, the Veteran was examined by a VA nurse practitioner in May 2009.  The diagnosis was T-12 minimal compression deformity with approximately 15 to 20 percent anterior height loss and anterior wedging.  The examiner also noted multilevel spondylosis changes with prominent anterior osteophytosis at the L4-5 and L5-S1 levels.  

The Veteran attributes his current back disability to an accident which he claims occurred during his active duty service.  His service treatment records include a consultation note dated April 1971, which refers to lower back pain.  According to the note, the pain had persisted for approximately one year since a car accident.  In a report of medical history, dated June 1971, the Veteran indicated a history of back trouble.  A report of medical examination, also dated June 1971, indicates chronic low back strain and a temporary "profile" or restricted duty.

For assistance in deciding whether his back disability is related to military service, the AOJ sought a medical opinion from the May 2009 VA examiner.  In its instructions to the examiner, the AOJ explained that the Veteran was treated in service for low back pain "that began one year prior to visit when he was involved in a car accident. . . . Please discuss whether his current chronic back pain is likely related to his time in service or as a result of the accident that occurred before service."  The examiner responded: "I cannot resolve this issue without resort to mere speculation.  The x-rays of the back in 1971 was [sic] found to be normal as noted on the clinical record dated April 1971."

The service treatment records indicating the presence of a back injury predating military service potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (West 2014).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added). 

No spine problems are noted on the November 1970 medical report at the time of the Veteran's enlistment in the Army.  There is an examination report which notes back pain, but it is dated June 1971 - more than six months after he began serving on active duty and the examination form indicates that the purpose of the examination was to determine the Veteran's suitability for service in one of the Army's airborne units, not to determine whether he was physically qualified to enlist in the Army.  

Because a back injury was not noted on the Veteran's entrance examination, the presumption of soundness applies to this case, which means the examiner should have not have been asked whether the Veteran's back pain is related to his pre-enlistment automobile accident.  The appropriate standard is whether any current back disability clearly and unmistakably pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.  This case must be remanded to obtain a medical opinion on this question.

The case must also be remanded because of the May 2009 VA examiner's statements indicating that the requested opinion could not be answered without speculation.  When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If an examiner is unable to provide the requested opinion, VA's duty to assist the Veteran requires an explanation as to why the examiner could not answer the question without speculating, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2016.

2. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the May 2009 VA examination for preparation of an addendum opinion.  If the May 2009 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided. 

After the review of the records is complete, the examiner should respond to the following: 

(a)What is the most appropriate lower back diagnosis at this time?  

(b) Is there clear and unmistakable (i.e., unequivocal) evidence that the Veteran's had a back disability prior to his entry into service?  

(c) If so, is there clear and unmistakable evidence unequivocal evidence that this disorder DID NOT undergo a permanent increase in severity (aggravation)?  

(d) If there is clear and unmistakable evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

In answering questions (b) and (c), the examiner should consider the Veteran's July 2009 notice of disagreement, which suggests that the Army physician who treated the Veteran's back at Fort Sill, Oklahoma in 1971 may have misunderstood his statements about the pre-service car accident: "You mentioned that when I saw a doctor . . . my back had been injured in a car accident prior to service.  This is not correct.  I was a passenger in a car accident, but I did not hurt my back in that accident.  I worked on a farm and I went right back to work - my back was injured while on active duty . . ."  The examiner should also consider a November 1970 report of medical history, in which the Veteran indicated "no" next to text indicating whether he had a history of "back trouble of any kind."

If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. The AOJ must ensure that the requested opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






